Citation Nr: 1757169	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  13-21 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person.


REPRESENTATION

Veteran represented by:  The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, L.B., and K.W.


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 

INTRODUCTION

The Veteran had active military service from February 1977 to March 1983.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The claim was subsequently remanded by the Board in May 2017 for additional development, which has since been completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In August 2017, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge (VLJ) regarding this claim.  A transcript of that hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017).  


FINDING OF FACT

The Veteran has been rated as totally disabled since August 7, 2009, and his service-connected disabilities render him unable to care for himself.


CONCLUSION OF LAW

The criteria for entitlement to SMC based on the need for regular aid and attendance of another person have been met.  38 U.S.C. §§ 1114, 5103, 5103A, 5107 (2012); 38 C.F.R. §§3.351, 3.350, 3.352 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is currently seeking entitlement to SMC based on the need for regular aid and attendance of another person, specifically that he requires assistance to perform the basic activities of daily living as a result of his service-connected disabilities.

SMC is payable to a person who is permanently bedridden or so helpless as a result of service-connected disability that he is in need of the regular aid and attendance of another person.  38 U.S.C. § 1114(l) (2012); 38 C.F.R. § 3.350(b) (2017).  

Factors to be considered in determining whether a veteran requires the aid and attendance of another person are the inability to perform activities of daily living (dressing, cooking, eating, attending to the wants of nature, cleaning, and personal hygiene), a need for assistance in adjusting orthopedic or prosthetic devices, and requiring care or assistance on a regular basis to protect oneself from the hazards or dangers of the daily environment.  38 C.F.R. § 3.352(a) (2017).

Currently, the Veteran is service-connected as follows: (1) posttraumatic stress disorder, rated 100 percent; (2) left hip ankylosis status post fracture of femur/acetabulum, consequential necrosis with present bridging causing a fused joint, rated 70 percent from November 30, 1994; (3) flexion contracture of the left knee, rated 30 percent from November 30, 1994; (4) lumbar degenerative disc disease, rated 20 percent; (5) cervical degenerative disc disease, rated 20 percent from August 7, 2009; (6) left upper extremity radiculopathy associated with cervical degenerative disc disease, rated 20 percent; (7) residuals of left hip fracture dislocation, rated 10 percent; (8) residuals of left ulnar styloid fracture, rated 10 percent from August 7, 2009; (9) right lower extremity radiculopathy associated with lumbar degenerative disc disease, rated 10 percent; (10) traumatic brain injury to include headaches, rated noncompensable; and (11) deviated septum and allergic rhinitis, rated noncompensable.  The Veteran's combined disability rating is currently 100 percent, effective August 7, 2009.

Additionally, the Veteran was rated as totally disabled based on individual unemployability due to service-connected disabilities from August 1, 1994, to August 7, 2009.  SMC based upon housebound status has been in effect from April 14, 2015.  

During January 2012 examination, a VA examiner noted that the Veteran had difficulty bathing one side of his body, such that he required assistance.  Further, the Veteran demonstrated an antalgic gait and required the use of a cane to assist with ambulation.  Slight right arm weakness, left hip pain and immobility, and depressed mood were additionally observed.  

The Veteran additionally underwent a series of VA examinations in August and September 2015.  Although the VA examiners did not assess the combined impact of the Veteran's service-connected disabilities on his capacity to function at that time, the following observations were offered: the Veteran demonstrated total occupational and social impairment as due to his PTSD and related intrusion symptoms, persistent avoidance of stimuli, negative alterations in cognitions and mood, and marked alterations in arousal and reactivity; the Veteran's back disability was productive of limitation of motion and flare-ups resulting in constant and extreme pain; the Veteran presented with functional loss as a result of his back disability, which "lock[ed] all the time;" the Veteran required the constant use of a wheelchair for mobility as due to his back and left knee disabilities; and the Veteran presented with limitation of motion, disturbance of locomotion, interference with sitting, weakened movement, instability of station, and interference with standing as due to his left knee disability.  

Testimony offered during the August 2017 videoconference hearing further contributes to the Board's understanding of the Veteran's current disability picture.  At that time, the Veteran's girlfriend and live-in caretaker testified that the Veteran was wheelchair-bound as a result of his hip and left knee disabilities, as he was unable to stand or ambulate on his own.  As such, the Veteran required someone to be "right there with him all the time," to include assistance with bathing and using the restroom.  Further, the Veteran's psychiatric disability resulted in the inability to perform certain activities of daily living, including maintenance of minimal personal hygiene.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Upon review of the above, the Board finds that the Veteran requires the regular aid and attendance of another person as a result of his service-connected disabilities.  The Veteran is unable to live on his own, and requires the constant use of a wheelchair for basic mobility.  Nonetheless, the Veteran remains so restricted in his capacity to function that he is unable to bathe or use the restroom without assistance.  As such, the evidence of record shows that the Veteran was unable to perform many activities of daily living without the regular aid and attendance of another.  In reaching this conclusion, the Board is cognizant that the Veteran suffered a stroke in April 2014, which may also contribute to his need for aid and attendance.  However, that alone does not preclude the allowance of this claim, as the evidence of record clearly establishes that the combined impact of the Veteran's service-connected disabilities is severe enough to require the aid and attendance of another person independent of the effects caused by the nonservice-connected stroke.  

Accordingly, the Board finds that the preponderance of the evidence supports the claim and entitlement to SMC based on the need for the regular aid and attendance of another person is warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to SMC based on the need for regular aid and attendance of another person is granted.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


